PEAR TREE FUNDS Summary Prospectus August 1, 2011 Pear Tree Quality FundOrdinary Shares: USBOXInstitutional Shares: QGIAX Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks. You can find the Fund’s prospectus and other information about the Fund online at www.peartreefunds.com. You may also obtain this information at no cost by calling 1-800-326-2151 or by sending an email request to info@peartreefunds.com. The current prospectus and statement of additional information dated August 1, 2011 are incorporated by reference into this summary prospectus. Investment Objective: Long-term growth of capital. Fee Table and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)* Ordinary Shares Institutional Shares Management Fees 1.00% 1.00% Distribution (12b-1) Fees 0.25% None Other Expenses 0.53% 0.50% Acquired Fund Fees and Expenses** <0.01% <0.01% Total Annual Fund Operating Expenses 1.78% 1.50% Fee Waiver*** (0.15%) (0.50%) Total Annual Fund Operating Expenses After Fee Waiver 1.63% 1.00% *The expense information in the table has been restated to reflect current fees. **Fees and Expenses incurred indirectly by the Fund as a result of investment in shares of other investment funds. *** The Manager has agreed until July 31, 2012 to (a) waive 0.15 percent of its management fee if the Fund’s average daily net assets are up to $100 million and 0.25 percent of its management fee if the Fund’s average daily net assets are $100 million or more, and (b) waive or reimburse Fund expenses relating to Institutional Shares such that the total annual fund operating expenses relating to Institutional Shares is not greater than 1.00 percent. These fee waivers only may be terminated with the approval of the Fund’s board. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same as set forth in the table above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Ordinary Class Institutional Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 283 percent of the average value of its portfolio. The Fund’s revised investment strategy over the course of a full year is expected to generate significantly less portfolio turnover. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80 percent of its net assets (plus any borrowings for investment purposes) in common stocks of U.S. issuers. The Fund principally invests in stocks of large companies, that is, companies with a market capitalization of greater than $10 billion at time of purchase. However, there is no minimum market capitalization for companies whose securities the Fund may purchase. To manage the Fund’s portfolio, the Fund’s investment manager, in consultation with the Fund’s sub-adviser, periodically selects a portfolio of securities organized as a mutual fund (the “target portfolio”) and then purchases and sells Fund assets such that the Fund’s portfolio generally holds the same securities and in the same percentages as the target portfolio as of the end of the target portfolio’s most recent fiscal quarter. In order for a mutual fund to be a potential target portfolio, the mutual fund must: • Invest principally in stocks of large U.S. companies; • Be required to disclose publicly within 60 days of its quarter end its portfolio holdings as of the end of the quarter; • Be managed by an investment adviser that is unaffiliated with the Fund’s investment manager or sub-adviser; and • Typically, allow only very large institutional investors to invest directly in the target portfolio. In selecting a target portfolio for the Fund, the Fund’s investment manager considers, among other things, whether the: • Target portfolio may easily be replicated by the Fund; • The Fund’s purchases and sales of portfolio securities may potentially impact the management of the target portfolio; • Target portfolio’s investment objective and investment policies are compatible with the Fund’s investment objective and investment policies; • Target portfolio historically has a low rate of turnover; • Target portfolio historically has had strong performance; • Target portfolio’s investment adviser has a solid reputation within the financial services industry; and • Target portfolio’s investment adviser generally uses a quantitative investment approach to manage the target portfolio. If the Fund’s assets significantly increase, the Fund may select more than one target portfolio. The Fund may invest in derivatives, that is, a security or instrument whose value is determined by reference to the value or the change in value of one or more securities, currencies, indices or other financial instruments. It also may lend its securities, and it may invest in various fixed-income securities and money market funds in order to manage its cash. The Fund also may take temporary defensive positions that are inconsistent with its principal investment strategies. Principal Investment Risks All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective. You may lose money by investing in the Fund. Below are the principal risks of investing in the Fund. Market The risk that movements in the securities markets or changes in the financial market conditions, such as interest rates, will adversely affect the price of the Fund’s investments, regardless of how well the companies in which the Fund invests perform. Equity Securities The value of equity securities, such as common stocks and preferred stocks, may decline or fail to appreciate as expected. Such decline may be due to general market conditions which are not specifically related to a particular company or to factors affecting a particular industry or industries. Equity securities generally have greater price volatility than fixed income investments. Foreign Securities From time to time, a target portfolio may invest in non-U.S. securities. In such cases, the Fund typically invests in American Depository Receipts (ADRs) representing interests in such securities. Non-U.S. securities, including ADRs, are subject to certain risks, which may include: adverse currency movements, different accounting, auditing and financial reporting standards; adverse political and economic developments, including tax increases; limited legal recourse; unreliable or untimely information; higher trading costs, brokerage commissions and custodial fees; higher volatility and lower liquidity. Difficulty in Comparing Fund Performance with Target Portfolio Performance Fund performance typically does not mirror the target portfolio’s performance. Among other things, the holdings of the target portfolio may change significantly during the period between the end of a quarter and the time when those changes are publicly disclosed. At such times, it is likely that the Fund is unaware of the changes, and as a result, may not be able to avoid a loss or benefit from a repositioning of its portfolio that has been anticipated by the target portfolio’s investment adviser. In addition, the target portfolio may have lower expenses relative to its assets than the Fund. Inability to Conduct Due Diligence on Target Portfolio’s Investment Adviser Neither the Fund’s investment manager nor sub-adviser has an agreement with a target portfolio’s investment adviser. As a result, they may be able to perform only limited due diligence on the investment adviser to determine, among other things, whether the investment adviser is adhering to the target portfolio’s investment guidelines and whether the risks disclosed in the target portfolio’s offering documents (e.g., its prospectus and statement of additional information) reflect the risks of the target portfolio. Potential Impact on Target Portfolio The Fund’s purchases and sales of securities for its own portfolio may adversely impact the management of a target portfolio and thus, the Fund itself. Accuracy of Target Portfolio Information The Fund relies on each target portfolio to disclose publicly accurate information about its portfolio holdings on or before the deadlines required for such disclosure. Any failure by a target portfolio to file accurate and timely portfolio information could affect the performance of the Fund. Non-Diversification The Fund is “non-diversified”, which means that it may invest a higher percentage of its assets in a smaller number of issuers. As a result, a decline in the value of the securities of one issuer could have a significant negative effect on the Fund. Securities Lending Risk Securities lending involves two primary risks “investment risk” and “borrower default risk.” Investment risk is the risk that the Fund will lose money from the investment of the cash collateral received from the borrower. Borrower default risk is the risk that the Fund will lose money due to the failure of a borrower to return a borrowed security in a timely manner. Performance The following bar charts and tables provide some indication of the risks of investing in the Fund by showing changes in the Fund ’s performance over time. The tables also compare the Fund’s performance to a broad measure of market performance that reflects the type of securities in which the Fund invests. Past performance does not necessarily indicate how the Fund will perform (before and after taxes) in the future. On January 27, 2011, the Fund changed its name to Quant Quality Fund, its investment strategy to its current strategy and its sub-adviser to Columbia Partners, L.L.C., Investment Management. Performance shown for periods prior to January 27, 2011 does not reflect the current investment strategy. Updated performance information is available at www.peartreefunds.com.* * Prior to November 2006, the Fund was called Quant Growth and Income Fund and SSgA Funds Management, Inc. served as sub-adviser to the Fund. On November 1, 2006, the Fund changed its name to Quant Long/Short Fund, and its principal investment strategy. On January 2, 2008, the Fund changed its sub-adviser to Analytic Investors, LLC. Annual Return Ordinary Class (Calendar year ended December 31) Returns for Institutional Shares will differ from the Ordinary Share returns due to differences in expenses between the classes. [Missing Graphic Reference] The calendar year-to-date return of the Ordinary Shares of the Fund as of 6/30/2011 is 9.21% Best Quarter: Q2 2009 15.53% Worst Quarter: Q4 2008 –23.84% Average Annual Total Returns for the periods ended December 31, 2010 1 Year 5 Years 10 Years Ordinary Shares Before Taxes 7.10% –2.93% –2.71% Ordinary Shares After Taxes on Distributions 6.94% –3.08% –2.85% Ordinary Shares After Taxes on Distributions and Sale of Fund Shares 4.82% –2.44% –2.26% Institutional Shares Before Taxes 7.70% –2.83% –2.42% S&P 500 Index 15.06% 2.29% 1.41% After-tax returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state or local taxes. Actual after-tax returns may differ depending on your individual circumstances and may differ from those shown. The after-tax returns shown are not relevant if you hold your shares in a retirement account or in another tax-deferred arrangement. After-tax returns are shown only for Ordinary Shares and after-tax returns for Institutional Shares may vary. Actual after-tax returns may differ depending on your individual circumstances. Management The Fund is managed by Pear Tree Advisors, Inc. The Fund is sub-advised by Columbia Partners, L.L.C., Investment Management (“Columbia”). The following employees of Columbia serve as the portfolio managers of the Fund: Investment Team Position at Columbia Manager of the Fund Since Robert A. von Pentz, CFA Chief Investment Officer, Senior Equity Portfolio Manager and Research Analyst Buying and Selling Fund Shares You may buy or sell shares of the Fund on any business day by contacting the Pear Tree Funds, through mail or by phone, or through your broker or financial intermediary. Generally, purchase and redemption orders of Fund shares are processed at the net asset value next calculated after an order is received. Initial Investment Minimum Contact Information Ordinary Class: $2,500 or Ordinary Class Retirement Accounts: $1,000   Institutional Class: $1,000,000   Ongoing Investment Minimum Both Classes: 50 shares Mail:Pear Tree Funds Attention: Transfer Agent 55 Old Bedford Road Lincoln, MA 01773 Telephone: 1-800-326-2151 Website: www.peartreefunds.com Tax Information The Fund’s distributions may be taxable as ordinary income or capital gains, except when your investments is through an IRA, 401(k) or other tax-advantaged investment plan. These tax-advantaged plans may be taxed at a later date based upon your individual circumstances. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies my pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s internet site for more information.
